Citation Nr: 1725778	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-30 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to disability rating increase for service-connected bilateral hearing loss in excess of 0 percent.

2. Entitlement to service connection for left hip injury, to include degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to August 1990. 

The appeal comes before the Board from a June 2012 rating decision from the RO in Houston, Texas. The Veteran and his representative appeared before the undersigned Veterans Law Judge in a November 2016 Travel Board hearing in San Antonio, Texas.  A transcript of the hearing is associated with the claims file. The records remained open for 60 days until January 17, 2017 for additional evidence.
 
At the November 2016 Travel Board hearing the Veteran withdrew his appeal for an increase in his service-connected bilateral hearing loss claim. 


FINDINGS OF FACT

1. The Veteran's appeal for an increase in his service-connected bilateral hearing loss claim was withdrawn at the VA Travel Board hearing in November 2016.

2. The Veteran has not been shown to have a left hip disorder that manifested in service, that is causally or etiologically related to his military service, or to his service-connected back disorder.


CONCLUSIONS OF LAW
1. The criteria for withdrawal of the Veteran's appeal for an increase disability rating for his bilateral hearing loss has been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for service connection for a left hip disorder, to include degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal for Increase in Disability Rating for Service-Connected Bilateral Hearing Loss 

In November 2016 at the Travel Board hearing in San Antonio, Texas, the Veteran withdrew his appeal for a rating disability increase for his service-connected bilateral hearing loss. The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.
 
The Veteran has withdrawn the appeal on the issue of a rating disability increase for his service-connected bilateral hearing loss for the entirety of the period on appeal. There remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

II. Service Connection-Left Hip

The Veteran asserts he injured his left hip during service and is entitled to service connection for his current left hip disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

Arthritis is a "chronic disease: listed under 38 C.F.R. § 3.309(a). Degenerative joint disease, osteoarthritis, arthritis, and degenerative arthritis are interchangeable terms.  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012). If present, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other. Buckley v. West, 12 Vet. App. 76, 84 (1998). Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability. See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); see also 38 C.F.R. § 3.310(a).

While a veteran is competent to report (1) symptoms observable to a layperson (i.e. hip pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay evidence competent to render opinions regarding etiology of a medically complex conditions nor need the Board give any probative weight to bald assertions by a lay evidence regarding that subject. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012). A veteran or layperson that lacks medical training, is not competent to opine on the etiology or provide a complex medical diagnosis. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this matter, the Veteran seeks service connection for his left hip disorder, claiming that he injured his left hip during service. In September 1989 he fell on his right side in a motorcycle accident. In January 1990 he was involved in a motor vehicle accident and had bilateral pain in the buttocks and legs. May 1990 he was diagnosed with low back pain. In June 1990 the Veteran was found unfit for military service because of chronic lumbosacral strain. 

Service treatment records reveal no complaints, findings, or diagnoses of left hip problems. The Veteran was not diagnosed with any left hip problems in the years immediately following service. The initial diagnosis of a left hip disorder was not until early 2012.  

February 2012, 21 years after service, a VA examination of the thoracolumbar spine reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. It reports "marked crepitance of the left hip on exam although range of motion and muscle strength are intact." The "amount of crepitance found was nonphysiologic for a 43 year old male and is at least as likely to signify advanced degenerative joint disease."

A December 2012 private medical records, from Surgical Assoc., shows a handwritten note listing other medical history and includes "left hip injured in combat martial arts training 1989." However, there is no treatment of the left hip from that facility. 

August 2014 VA Disability Benefits Questionnaire of the left knee and lower leg reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The report did not indicate the Veteran had left hip pain neither did it report an in-service injury to the left hip. 

March 2015 at South Texas Institute and Orthopedics the Veteran was treated for his neck, shoulder and right knee relating to a motor vehicle accident in 1990. There is no mention of or treatment for the left hip. 

In December 2016, a month after his hearing, the Veteran was treated at the same facility. The physician noted "it is likely that the patient's left hip acetabular labral tear is worsened by lumbar and sciatic nerve conditions which caused him to be medically discharged from the marines." He reported the Veteran had range of motion gonimer tested as limited to extension 5 degrees, flexion 30 degrees, and abduction 10 degrees." He stated the Veteran provided "credible statements and reports related to his service injury to his left hip." He reported that "the subsequent uneven gait and pressures exuded on the left hip joint have caused patient's left hip injury to worsen over time." X-rays were negative for structural abnormalities, arthritic changes were noted.

The Board finds that the weight of the evidence shows that no left hip injury or disease occurred during service. The service treatment records show no complaint of, diagnosis of, or treatment for a left hip problem or disorder. There were no findings or complaints of a left hip problem on the Veteran's medical disability evaluation during service. The weight of the evidence is against a claim for direct service connection in this matter because there was no existence of disease or injury in service to the Veteran's left hip. Shedden.

Further, because service treatment records, show no left hip injury, disease, or symptoms during service, and such conditions would have ordinarily been recorded during service because the musculoskeletal system was evaluated during service, the weight of the evidence demonstrates that there were no "chronic" left hip symptoms during service. There can be no chronicity and continuity of symptomatology where there were no symptoms reported during any period of active duty service. Therefore, the criteria service connection under 38 C.F.R. 
§ 3.303(b) based on "chronic" symptoms in service are not met. 
Also, the Board finds that left hip symptoms and the diagnosis of degenerative joint disease, did not manifest to a degree of ten percent disabling within one year of service separation. The earliest evidence of degenerative joint disease of the hip reflected in the evidence of record is shown in 2012, more than 21 years after service separation. The absence of post-service findings of, diagnosis of, or treatment for the left hip degenerative joint disease for more than 21 years after service separation is one factor that tends to weigh against a finding of hip disorder, to include degenerative joint disease, in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year. Because the record does not show a left hip injury, left hip disease, or chronic symptoms of left hip problems, continuous symptoms of left hip problems since service, degenerative joint disease manifested to a compensable degree within one year of service separation, or a left hip disorder, to include degenerative joint disease, otherwise related to service, direct and presumptive service connection for a left hip disorder may not be established. 38 C.F.R. §§ 3.303, 3.307, 3.309.

When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the record. See, e.g. Miller v. West, 11 Vet. App. 345, 348 (1998). The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

The Board finds that the December 2016 private medical record purports the Veteran's assertions that he hurt his left hip during service and concludes that the current left-hip disability was worsened by the service-connected back disability.  The Board finds that the physician's nexus statement, relating the Veteran's left hip disorder to his military service, is not based upon medical findings. Lashore v. Brown, 8 Vet. App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional) Also, the opinion is not adequate because usage of the words "likely...is worsened" is too speculative; thereby questioning, if there is a connection between the service-connected back disability and the left hip. The opinion is inadequate to decide the claim because it is without supporting clinical data or other rationale. See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").

The Veteran has a current label tear in the left hip. There was no diagnosis related to the left hip until 21 years after service. At that VA exam in 2012 there was no mention of an in-service injury or that the "crepitance" found in the left hip was related to the Veteran's service-connected back disorder. Further, the crepitance is nonphysiological meaning it is "something that is normal, that is due neither to anything pathologic nor significant in terms of causing illness." See http://www.medicinenet.com. The current labral tear may relate to the 2012 finding but there is no medical evidence supporting that the left hip injury relates back the Veteran's military service. Due to the lack of rationale or explanation in the opinion and regarding the origins of the Veteran's left hip disorder, this private medical opinion is not probative. 

Insomuch as the Veteran has attempted to establish a service connection through his own lay assertions and those from his friend and spouse the Board does not find this evidence competent. The Board finds that the etiology of the Veteran's current left hip problems falls outside the realm of common knowledge of a layperson and the Veteran's lay evidence is, therefore, not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4. The evidence does not show clinical documentation of degenerative joint disease or any other hip problems until many years after service. Consequently, the Veteran's testimony and lay evidence purport to establish continuity of symptomatology or relate his current hip problems, to include degenerative joint disease, to active service. The Board finds his lay opinion and the lay evidence in the record of no probative value. Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).

Given the foregoing, the claim for service connection for a left hip disorder on a direct, presumptive, and secondary basis must be denied. As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Duty to Notify and Assist

VA's duty to notify was satisfied by a letters in January 2012. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159  (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

The RO has also obtained a thorough medical examination regarding the claim as well as a medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362  (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.

Here, during the Board hearing, the Veteran informed the undersigned Veterans Law Judge that he did not have a nexus opinion to support his evidence and left hip disorder claim.  The record remained open for 60 days for additional evidence and additional evidence was received. Such actions comply with 38 C.F.R. § 3.103.

 All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103  (2013). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.


ORDER

The appeal in the issue of entitlement to disability rating increase for bilateral hearing loss is withdrawn and dismissed.

Entitlement to service connection for left hip injury, to include degenerative joint disease is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


